Appeal by the defendant, as limited by his brief, from two sentences of the County Court, Nassau County (Baker, J.), both imposed July 13, 1988, upon his conviction of criminal sale of a controlled substance in the third degree under indictment No. 67337 and criminal possession of a controlled substance in the fourth degree under superior court information No. 68382, respectively, upon his pleas of guilty.
Ordered that the sentences are affirmed (see, People v Albano, 124 AD2d 739, 740, lv denied 69 NY2d 824; People v Roberts, 144 AD2d 395; People v Kazepis, 101 AD2d 816). Mangano, J. P., Brown, Lawrence, Kooper and Harwood, JJ., concur.